      Case 2:15-cr-00100-EEF-JCW Document 504 Filed 01/28/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                                CRIMINAL ACTION

VERSUS                                                                  NO. 15-100

WALTER REED                                                             SECTION “L”


                                          ORDER

       IT IS ORDERED that the parties will participate in an in-person status conference with

the Court on Tuesday, January 29, 2019 at 10:00 a.m.



       New Orleans, Louisiana, this 28th day of January, 2019.




                                                        UNITED STATES DISTRICT JUDGE




                                              1
